      Case 1:16-cv-03163-SMJ    ECF No. 74    filed 06/26/20   PageID.1475 Page 1 of 2

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 1
                                                                Jun 26, 2020
 2                                                                  SEAN F. MCAVOY, CLERK




 3                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 4
     CASCADE NATURAL GAS                       No. 1:16-cv-3163-SMJ
 5   CORPORATION, a Washington
     Corporation,
 6                                             ORDER ADOPTING REPORT
                              Plaintiff,       AND RECOMMENDATION,
 7                                             DENYING MOTION TO STRIKE,
                 v.                            AND GRANTING MOTION FOR
 8                                             SUMMARY JUDGMENT
     INTERNATIONAL CHEMICAL
 9   WORKERS UNION
     COUNCIL/UFCW LOCAL 121-C,
10
                              Defendant.
11

12         Before the Court is Magistrate Judge Dimke’s June 5, 2020 Report and

13   Recommendation, ECF No. 73, recommending the Court (1) find Plaintiff failed to

14   show good cause why the Court should not grant Defendant’s motion for summary

15   judgment based on Plaintiff’s failure to respond to the motion, ECF Nos. 61, 62,

16   (2) deny Defendant’s Motion to Strike, ECF No. 66, and (3) grant Defendant’s

17   Motion for Summary Judgment, and to Remand Remaining Damage Issues to

18   Arbitrator, ECF No. 59. No objections have been filed. Having reviewed the Report

19   and Recommendation and relevant authorities, the Court finds that Magistrate Judge

20   Dimke’s findings are correct. Therefore, the Court adopts the Report and

     ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING
     MOTION TO STRIKE, AND GRANTING MOTION FOR SUMMARY
     JUDGMENT – 1
      Case 1:16-cv-03163-SMJ      ECF No. 74    filed 06/26/20   PageID.1476 Page 2 of 2




 1   Recommendation in its entirety and finds that the Motion for Summary Judgment

 2   should be granted both on the merits and by construing Plaintiff’s failure to respond

 3   as consent to the entry of an order adverse to it.

 4          Accordingly, IT IS HEREBY ORDERED:

 5         1.     The Report and Recommendation, ECF No. 73, is ADOPTED in its

 6                entirety.

 7         2.     Defendant’s Motion for Summary Judgment, and to Remand

 8                Remaining Damage Issues to Arbitrator, ECF No. 59, is GRANTED.

 9         3.     Defendant’s Motion to Strike, ECF No. 66, is DENIED AS MOOT.

10         4.     This matter is REMANDED to the Arbitrator for resolution of

11                remaining issues regarding damages.

12         5.     The Clerk’s Office is directed to ENTER JUDGMENT consistent

13                with this order and CLOSE this file.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel and Magistrate Judge Dimke.

16         DATED this 26th day of June 2020.

17                       _________________________
                         SALVADOR MENDOZA, JR.
18                       United States District Judge

19

20

     ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING
     MOTION TO STRIKE, AND GRANTING MOTION FOR SUMMARY
     JUDGMENT – 2
